DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s request for continued examination on 07/28/2021. 
Claims 1, 6, 8-11, 13, 18, 20-22, 27, and 29-33 have been examined in this application. All other claims are cancelled. 
The information disclosure statement (IDS) has been submitted.
Multiple attempts were made to reach Applicant’s representative to try and schedule an interview to determine how to advance prosecution; however, no response has been received. The Examiner invites the Applicant’s representative to schedule an interview in light of the following Action in order to try and discuss ways to try and potentially overcome the rejections.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 




Response to Arguments
Applicant’s arguments, filed 06/28/2021, pages 8-11 respect to claim rejections under 35 U.S.C. §101 have been fully considered but are not persuasive. 
Applicant argues that the claim amendments amount to elements that could not be performed in the human mind. Also, the claims are directed to “a computerized method for sharing resources to user terminals by using blockchain nodes,” which do not fall under fundamental economic principles. 
The claims amount to an abstract idea without significantly more. 

The Examiner respectfully disagrees. Although the claims have been amended to recite the identifying of a resource wherein the resource comprises a wireless signal, the user terminal being detected using a sensor, and storing the sharing of the resource, the claims are still directed to an abstract idea under the broadest reasonable interpretation without significantly more. 
Without commenting on the claims being classified under mental processes, the claims clearly fall under certain methods of organizing human activity. More specifically, the claims capture fundamental economic principles such as providing / displaying to a user an advertisement (resource) to lure the user in efforts of enhancing the probability the user will purchase the advertised product and more importantly to have the entity displaying the advertisement receive proper / appropriate compensation for providing / displaying the advertisement. Furthermore, the fact that the entity displaying the resource stores the sharing of the resource after consensus highlights the another aspect identified as an abstract idea; mitigating risk. By storing the fact that the resource was shared, the entity sharing the resource can rest assured that payment for sharing the resource will be received; thus mitigating the risk of loss of payment. 


Applicant’s representative argues that the additional elements amount to a practical application.
The additional elements do not amount to a practical application. 


The Examiner respectfully disagrees. Because the claims are determined to amount to simply an abstract idea of sharing a resource with a user and that such abstract idea falls under certain methods of organizing human activity. Given the claims broadest reasonable interpretation, the additional elements merely automate or process the abstract idea. Also, each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The elements are only recited at a high level of generality and only perform generic functions of analyzing data, receiving and sending data, and storing data. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. 
The storing of the sharing of the resource is done by the blockchain, which is not the same as the claimed first node that is in fact distinct from the blockchain and is merely a merchant. Therefore, the security elements argues as improvements are carried out by another entity that is outside the scope of the claims. Furthermore, the way in which the storing of the sharing of the resource is done is broad; therefore there is no recitation in the Specification on how the blockchain network is able to use blockchain technology and modify it or use it in a way that improves the security or usage of blockchain. The specification fails to describe the invention in a way that the improvement would be apparent to one of ordinary skill in the art; MPEP 2106.04(d). 

Finally, the claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Each claim element performed by the additional claim elements identified above are purely conventional. Using a computer to generate data, securing data, associated data with the secured data, send data and display data and apply rule/decision criteria to the generated data are simply generic functions. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible. 


Applicant’s arguments, filed 06/28/2021, pages 8-11 respect to claim rejections under 35 U.S.C. §112 have been fully considered and in light of the amendments are overcome; however the newly presented amendments raise new issues. See rejections below. 

Reference Summary
Shastry teaches providing a user with an advertisement for a product in response to a trigger event. Shastry also discloses ad revenue sharing rules and means for collecting revenue for the displayed ads by the entities that display the ads on behalf of another entity. Shastry also discloses monitoring and using user location to determine which merchant is proximate the user location.
Storti teaches utilizing a blockchain networks and providing users with advertisements at a merchant location. A transaction record is recorded on the blockchain between entities once a consensus is reached. The combination of Shastry’s revenue ad tracking and payment can obviously be incorporated into a blockchain system in order to increase security measures. 
However, the combination of the references do not disclose the amended claim elements. For instance, the references do not explicitly disclose accessing a wireless network of a second blockchain node and storing on a blockchain, sharing information after a consensus is successfully performed by blockchain nodes on the blokchain network. Finally, the references do teach optimizing bandwidth and communication means, however, they do not disclose determining that a third blockchain node is idle for sharing any resources and in response notifying the third blockchain node to share the resource. 
Further search was conducted, including non-patent literature and foreign references, however, no references were found to teach the combination of the claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-11, 13, 18, 20-22, 27, and 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claims 1, 13 and 22 the claims recite “a first blockchain node in a blockchain network.” However, the first blockchain node is not an actual node within a blockchain network, which comprises a plurality of blockchain nodes. The first blockchain node is a merchant as the Specification clearly defines this relationship. Therefore, it is not known how a merchant can be a node in a blockchain network. Also it is not known how a blockchain node in a blockchain network can perform the identifying limitation, when the first blockchain node is a merchant and not a node that is part of a network of nodes used in blockchain to analyze data to reach a authentication in order to ultimately reach consensus of the authentication with other nodes before adding a transaction or a block to a blockchain. 
The claims and all dependent claims are rejected. 
The terminology utilized in the claims is not consistent with the Specification or the meaning of the technology understood in the realm of the claimed technological field. 
Per claims 1, 13 and 22, the claims recite “identifying… a resource… wherein the resource comprises a wireless network signal transmitted by the second blockchain node.”
The Specification discloses explicitly “that the resource can be understood as a variety of 
information resources that can be transmitted by using a network, and can specifically include: a wireless network signal, a picture, a text, an audio, a video, etc.” Paragraph 0039. 
	As a result, the claims clearly define that the resource is only a wireless signal. Therefore, the limitation directed to “sharing the resource with the one or more user terminals by displaying the resource on the one or more user terminals” results in the claims being rejected under 112(a) because it is not known how a signal can be displayed on the user’s terminal. Similarly, the Specification fails to disclose how a signal can be displayed to a user. Though the specification does disclose that the wireless signal can be a signal that is accessed by a user terminal and results in a screen requiring a user password to access the wireless signal, such a recitation does not provide support for the claim limitation directed to “displaying the resource on the one or more user terminals.” A signal is an electrical or electromagnetic current that is used for carrying data from one device or network to another. Therefore, a signal is not something that can be displayed. 
	The claims and all dependent claims are rejected for at least the same reasons and for mere dependence on the rejected claims. 

Per claims 1, 13 and 22, the claims recite “determining… that a third blockchain node associated with the blockchain network has recommended a resource sharing service to the first blockchain node to utilize an idle device in the blockchain network, wherein recommending the resource sharing service is based on a query of the sharing information performed on the third blockchain node.” 
The only single reference to the term “idle” entity that is “idle” in the Specification is found in Paragraph 0078. However, such recitation of “idle hardware” does not provide the support required for the limitation at issue.
The same paragraph in the Specification does recite recommending a resource by querying the sharing information and that the resource sharing service is provided by a merchant in relation to the querying of the sharing information. The Specification, paragraph 0098 for instance, is directed to a user initiating a query such as ‘I want to drink coffee’ and in response the first blockchain node recommends a resource of the second blockchain node that can provide a coffee service. 
The combination of the cited paragraphs along with the entire Specification disclose fail to disclose how the claim limitation is to be carried out. The claim limitation is directed to determining an idle device, and a third blockchain node providing a recommendation, both of which are not found in the Specification nor is support found for how such a recommendation by the third blockchain node is done in relation to an idle device. Also, because it is not known if the idle device is a user device, a first blockchain node, or another node, it is not known how to carry out the claim limitation. Finally, because the claim limitation at issue also ties the query request with the third blockchain node and the idle device, the Specification does not disclose such a linkage between the claimed elements. At best, as disclosed above, the element of querying data or analyzing an entered data is one embodiment in the Specification that is not associated with the separate embodiment of determining an idle device. 
For at least the above reasons, the claims and all dependent claims are rejected. 

Per claim 11, the claim recites “wherein the information of the user operations is determined in response to detecting that [[the]] a wireless network is accessed by at least one of the one or more user terminals.”
Because claim 1 already recites a “wireless network signal” and that the user location is determined using a sensing device, the Specification fails to disclose an embodiment that links the wireless network signal being transmitted to the first blockchain node to share with the user, sensing of the user using a sensing device, and detecting access of a wireless network. 
The Specification does recite determining a user location based on a user accessing a wireless network; however, this embodiment is a self-standing embodiment that is not linked or used in combination with the sending of the resource; wherein the resource is a wireless network signal and also the use of a sensing device to detect user location. 
As a result, it is not known how the claim limitation would be carried out in light of the claims from which claim 11 depends because the accessing of the wireless network is not recited as also occurring in combination with the sensing of the user using a sensing device. A sensing device comprises any device that can detect a user presence because the Specification fails to disclose the types of sensing devices that can perform the claimed limitation; claim 1. A wireless network is not the same as a sensing device although a wireless network can be used to determine user location. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 8-11, 13, 18, 20-22, 27, and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 6, 8-11, 13, 18, 20-22, 27, and 29-33 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1, 6, 8-11, 13, 18, 20-22, 27, and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of merely sharing a resource or advertisement after determining the type of resource to share without significantly more.
Claims 1, 13, and 22 recite, in pertinent part:
A… method for resource sharing, comprising:
identifying, by a first… node in a… network, a resource of a second… node, wherein the resource comprises [data]… transmitted by the second… node;
determining, by the first… node, sharing information about the resource, wherein the sharing information is determined based on one or more sharing parameters and includes the one or more sharing parameters; 
detecting, by… the first… node, one or more [users]… that enter a sensing range…;
in response to detecting the one or more user terminals, sharing the resource with one or more user… by displaying the resource…
sending, by the first… node, a consensus request for the sharing information…
storing, by the first… node, the sharing information… after a consensus is successfully performed… in response to the consensus request;
determining by the first… node, that a third… node… has recommended a resource sharing service to the first… node to utilize an idle [entity]… wherein recommending the resource sharing service is based on a query of the sharing information performed on the third… node.

The abstract idea is characterized under certain methods of organizing human activity because the claims are directed to merely fundamental economic principles and mitigating risk. 
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: computer, first blockchain node, wireless network signal, second blockchain node, sensing device, one or more user terminals, idle device, blockchain network, blockchain, blockchain nodes, third blockchain node, memory devices, computer system, at least one processor, one or more computers, instructions, and non-transitory computer readable medium. Given the claims broadest reasonable interpretation, the additional elements merely automate or process the abstract idea. Also, each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The elements are only recited at a high level of generality and only perform generic functions of sending / receiving data, analyzing data, displaying data, and storing data.
Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being manipulated and obtained and the result being generated as based on the manipulation of data does not impose meaningful limitations or render the idea less abstract. The additional elements are recited at a high level of generality and only perform generic computer functions such as sending and receiving data, analyzing data, storing data and displaying data. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
Claim 11 for instance recites the additional element of “detecting that a wireless network is accessed.” The additional element merely describes the abstract idea and does not integrate the abstract idea into a practical application or provide significantly more than the abstract ides. 
The claims are not patent eligible.


Reference Summary
Shastry teaches providing a user with an advertisement for a product in response to a trigger event. Shastry also discloses ad revenue sharing rules and means for collecting revenue for the displayed ads by the entities that display the ads on behalf of another entity. Shastry also discloses monitoring and using user location to determine which merchant is proximate the user location.
Storti teaches utilizing a blockchain networks and providing users with advertisements at a merchant location. A transaction record is recorded on the blockchain between entities once a consensus is reached. The combination of Shastry’s revenue ad tracking and payment can obviously be incorporated into a blockchain system in order to increase security measures. 
However, the combination of the references do not disclose the amended claim elements. For instance, the references do not explicitly disclose accessing a wireless network of a second blockchain node and storing on a blockchain, sharing information after a consensus is successfully performed by blockchain nodes on the blokchain network. Finally, the references do teach optimizing bandwidth and communication means, however, they do not disclose determining that a third blockchain node is idle for sharing any resources and in response notifying the third blockchain node to share the resource. 
Further search was conducted, including non-patent literature and foreign references, however, no references were found to teach the combination of the claim limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685